UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8050


GEORGE BECKETT,

                  Petitioner – Appellant,

             v.

WARDEN; ATTORNEY GENERAL OF MARYLAND,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-00873-WDQ)


Submitted:    July 7, 2009                        Decided:   July 20, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Beckett, Appellant Pro Se.       James Everett Williams,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George Beckett seeks to appeal the district court’s

order     dismissing       as     untimely          his     28     U.S.C.       § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of    appealability.            28    U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a       substantial       showing          of    the     denial     of    a

constitutional        right.”            28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner       satisfies          this        standard       by        demonstrating          that

reasonable      jurists         would     find       that        any    assessment       of     the

constitutional        claims      by     the    district          court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Beckett has

not     made    the   requisite          showing.            Accordingly,         we     deny    a

certificate      of     appealability           and       dismiss       the     appeal.          We

dispense       with    oral       argument       because          the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED



                                                2